      Case 1:19-cv-05272-MKV Document 28 Filed 06/22/20 Page 1 of 2




                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
June 19, 2020                                                         DATE FILED: 6/22/2020
VIA ECF & Email

Hon. Mary Kay Vyskocil
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street,
New York, NY 10007-1312

Re:     Isaac Solomon v. Sprint, et al., No. 19-cv-05272 (MKV)

Dear Judge Vyskocil:

         We write on behalf of Lead Plaintiff Isaac Solomon (“Lead Plaintiff”) in the above
captioned action to request a thirty (30) day extension of the Court’s Order on the briefing
of Lead Plaintiff’s amended complaint. ECF No. 26. On June 3, 2020, the Court entered an
Order requiring Lead Plaintiff to file a Consolidated Amended Complaint on July 1, 2020;
Defendants to file a response on August 14, 2020; Lead Plaintiff to file an opposition to
Defendants’ motion to dismiss on September 4, 2020 and Defendants’ to file a reply on
September 18, 2020. Id. Due to complications from COVID-19, including operational and
staffing related issues, Lead Plaintiff respectfully requests the Court to extend all deadlines
by thirty (30) days.

        This is Lead Plaintiff’s first request for an extension. Lead Plaintiff has conferred
with Defendants’ counsel, who takes no position on the briefing extension. Accordingly,
Lead Plaintiff respectfully requests that the Court extend the briefing schedule as follows:

        1. Lead Plaintiff to file a Consolidated Amended Complaint on July 31, 2020;

        2. Defendants to file a response on September 11, 2020;

        3. Lead Plaintiff to file an opposition to Defendants’ motion to dismiss on October
           2, 2020; and

        4. Defendants’ to file a reply on October 16, 2020.
     Case 1:19-cv-05272-MKV Document 28 Filed 06/22/20 Page 2 of 2




                                                Respectfully submitted,

                                                POMERANTZ LLP

                                                /s/ Leigh Handelman Smollar
                                                Leigh Smollar

                                                Patrick V. Dahlstrom
                                                Leigh Handelman Smollar
                                                Pomerantz LLP
                                                Ten South La Salle Street
                                                Suite 3505
                                                Chicago, IL 60603
                                                pdahlstrom@pomlaw.com
                                                lsmollar@pomlaw.com


cc: All counsel of record via ECF



GRANTED. However, there will be no further extensions of
the schedule absent a compelling reason. SO ORDERED.

     6/22/2020
